Case 1:17-cr-OO779-LAP Document 219 Filed 12/19/18 Page 1 of 1
Case 1:17-cr-00779-LAP Document 218 Filed 12/18/18 Page 1 of 1

Three Bryant Park

1095 Avenue of the Ame:ices
New York, NY 10036-6797
+1 212 698 3500 Main

+1 212 698 3599 Fax
www.decherl.com

 

BENJAM!N E.. ROSENBERG

benjamin.rosenberg@deched.com
+1 212 698 3622 Direct
+‘E 212 698 0495 FaX

 

 

December 18, 2018

VIA ECF

Honorable Loretta A. Preska
United States Courthouse

500 Pearl Street, Room 2220
New York, NY 10007~1312 z

Re: United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP)
Dear Judge Preska:

In order to preserve all arguments as to the sufficiency of the evidence to convict Dr. Ho,
We hereby move pursuant to Rule 29(0) for a judgment Of acquittal on all counts of Which
Dr. Ho Was convicted.

Respectfully,

/s/Beniamin E. Rosenber,q

Ben`&rnin E.Rosenber ‘ 131 y :
l g ilw¢zl’

cc: All counsel of record

 

 

s unch

 

 

 

